DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claim(s) 3 and 13 are canceled.
Claim(s) 1, has been amended.
Claim(s) 1-2, 4-12 and 14-20 are pending.
Response to Arguments
Applicant's arguments regarding rejection of claims under 35 USC § 103 (pages 8-11) filed 06/08/2021 have been fully considered but they are not deemed fully persuasive. 
Applicant’s Arguments: (Examiner emphasis – Bold).
Argument 1: (Summary of 8-11).
Applicant argues that claim 1, as amended, recites “analyze the video information via computer vision “control a trained content identification engine configured to: analyze the video information; identify an activity type of the video content based on the video information; and generate metadata associated with the video information that corresponds to the identified activity type of the video content and “wherein the trained content identification engine is iteratively trained by an optimization engine to achieve a threshold identification accuracy among other claim elements. Applicant submits that the cited reference taken individually or in combination teach or suggest at least these elements in the manner claimed.

Response:

Examiner respectfully disagrees.
In particular, Liao modified by Pell discloses analyze the video information via computer vision (Pell [0099], discloses that in order to perform a content analysis, the 
Liao discloses control a trained content identification engine configured to: analyze the video information (Liao [0018] discloses operations based on fig. 2, where in operation 205, incoming videos are analyzed and classified based on one or more characteristics of the video itself (i.e., the content of the video). A motion intensity characteristic of the received video may be evaluated and the video may be categorized into one of three categories--low motion, intermediate motion, or high motion. In [0019] at operation 210, one or more video coding profiles may be adaptively (learning characteristics of received videos, classify the videos and adaptively generate encoding profiles) generated for the video content based on, at least, the plurality of video content categories determined at operation 205. Pell also disclose control a trained content identification engine configured to: analyze the video information (Pell [0046] discloses context manager 108b can determine a relationship of the identified 
Liao discloses identify an activity type of the video content based on the video information (Liao [0015] fig. 1, discloses a graph 100 depicting observed rate-quality characteristics for a variety of video content under different coding settings. Based on an analysis of incoming videos, the content characteristics of the video reflected in graph 100 varies. For example, some of the video content may include very little motion (e.g., a newscast of anchors seated at a desk) and some of the video content may include a high amount of motion (e.g., a sporting event with numerous players moving about a field of play simultaneously); [0018] in an operations based on fig. 2, where in operation 205, where incoming videos are analyzed and classified based on one or more characteristics of the video itself (i.e., the content of the video). A motion intensity characteristic of the received video may be evaluated and the video may be categorized into one of three categories--low motion, intermediate motion, or high motion. In [0019] at operation 210, one or more video coding profiles may be adaptively (learning characteristics of received videos, classify the videos and adaptively generate encoding profiles) generated for the video content based on, at least, the plurality of video content categories determined at operation 205). Maharajh ive action, sports, movies, advertisements (classifying activity type based on activity performed in the video content);
Liao discloses generate metadata associated with the video information that corresponds to the identified activity type of the video content (Liao [0015] fig. 1, discloses a graph 100 depicting observed rate-quality characteristics for a variety of video content under different coding settings. Based on an analysis of incoming videos, the content characteristics of the video reflected in graph 100 varies. For example, some of the video content may include very little motion (metadata) (e.g., a newscast of anchors seated at a desk) and some of the video content may include a high amount of motion (metadata) (e.g., a sporting event with numerous players moving about a field of play simultaneously); [0019] at operation 210, one or more video coding profiles may be adaptively (learning characteristics of received videos, classify the videos and adaptively generate encoding profiles (generate metadata associated with the video information) generated for the video content based on, at least, the plurality of video content categories determined at operation 205). Maharajh [0210] explicitly discloses an ingestion 118 of talking head type content may be performed by a self-aware ingestion 118 module very differently from ingestion 118 of live action, sports, movies, advertisements (video information that corresponds to the identified activity type of the video content);
Liao discloses wherein the trained content identification engine is iteratively trained by an optimization engine to achieve a threshold identification accuracy optimization engine) begins the process of analyzing an image by analyzing colors and edges within the image to identify shapes. The image analyzer 408a, 408b then utilizes computer vision and machine learning (trained content identification) to determine a likelihood (identification accuracy) that a particular shape is a participant, a table, a wall, etc. If the likelihood is above a predetermined threshold (identification accuracy threshold), the image analyzer 408a, 408b identifies a particular shape as a participant, and so forth). Therefore, the combination of Liao, Pell and Maharajh disclose all of the limitation of claim 1 as amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-11 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao et al. (US 2014/0044197 A1), in view of Pell (US 2018/0176508 A1) further in view of Maharajh et al. (US 2013/0166580 A1).

Regarding claim 1, Liao discloses a system configured to determine an optimal video profile for different video content, the system comprising (Liao [Abstract], discloses methods for classifying video content into a plurality of video content categories; and adaptively generating video encoding profiles for the video content based on, at least, the plurality of video content categories):

receive video information that includes visual/ and or audio content (Liao [0018] at operation 205, incoming video content may be classified into a variety of video content categories. The video received at operation 205 may come from any source, including live feeds and being retrieved from a storage location), 
control a trained content identification engine configured to (Liao [0010] FIG. 6 is an illustrative schematic block diagram of a system for content-aware multimedia streaming; [0018] discloses an operations based on fig. 2, where in operation 205, where incoming videos are analyzed and classified based on one or more characteristics of the video itself (i.e., the content of the video). A motion intensity characteristic of the received video may be evaluated and the video may be categorized into one of three categories--low motion, intermediate motion, or high motion. In [0019] at operation 210, one or more video coding profiles may be adaptively (learning characteristics of received videos, classify the videos and adaptively generate encoding profiles) generated for the video content based on, at least, the plurality of video content categories determined at operation 205): 
analyze the video information (Liao [0018] discloses that the video received at operation 205 may be classified based on one or more characteristics of the video itself (i.e., the content of the video). In some embodiments, a motion intensity Characteristic of the received video may be evaluated and the video may be categorized into one of three categories--low motion, intermediate motion, or high motion);
a newscast of anchors seated at a desk) and some of the video content may include a high amount of motion (e.g., a sporting event with numerous players moving about a field of play simultaneously); [0018] in an operations based on fig. 2, where in operation 205, where incoming videos are analyzed and classified based on one or more characteristics of the video itself (i.e., the content of the video). A motion intensity characteristic of the received video may be evaluated and the video may be categorized into one of three categories--low motion, intermediate motion, or high motion. In [0019] at operation 210, one or more video coding profiles may be adaptively (learning characteristics of received videos, classify the videos and adaptively generate encoding profiles) generated for the video content based on, at least, the plurality of video content categories determined at operation 205). Maharajh [0210] explicitly discloses an ingestion 118 of talking head type content may be performed by a self-aware ingestion 118 module very differently from ingestion 118 of live action, sports, movies, advertisements (classifying activity type based on activity performed in the video content); and
generate metadata associated with the video information that corresponds to the identified activity type of the video content (Liao [0015] fig. 1, discloses a graph 100 depicting observed rate-quality characteristics for a variety of video content under a newscast of anchors seated at a desk) and some of the video content may include a high amount of motion (metadata) (e.g., a sporting event with numerous players moving about a field of play simultaneously); [0018] discloses that the video received at operation 205 may be classified based on one or more characteristics (metadata) of the video itself (i.e., the content of the video). In some embodiments, a motion intensity Characteristic of the received video may be evaluated and the video may be categorized into one of three categories--low motion, intermediate motion, or high motion; [0019] at operation 210, one or more video coding profiles may be adaptively (learning characteristics of received videos, classify the videos and adaptively generate encoding profiles (generate metadata associated with the video information) generated for the video content based on, at least, the plurality of video content categories determined at operation 205).
Wherein the trained content identification engine is iteratively trained by an optimization engine to achieve a threshold identification accuracy (Liao [0017] FIG. 2 discloses an illustrative flow diagram of a process 200, in accordance with an embodiment herein. Process 200 may account for the large variance of rate-quality performance that may result from different video content by determining an optimized, or at least more efficient, coding profile (coding profiles are generated based accurately identifying the activity in a video content) that minimizes bitrate consumption while also 
determine an encoding profile for the video content based on the activity type of the video content (Liao, [0019] at operation 210, one or more video coding profiles may be adaptively generated for the video content based on, at least, the plurality of video content categories determined at operation 205. […] The video content categories from operation 205 and other information may be used by operation 210 to adaptively generate coding profiles for the different categories of video content. It is noted that the different categories of video content may each relate to or be associated with a different type of video content (i.e., video having different characteristics),
 the encoding profile specifying predetermined settings for encoding the video content (Liao, [0019] at operation 210, one or more video coding profiles may be adaptively generated for the video content based on, at least, the plurality of video content categories determined at operation 205. […] The video content categories from operation 205 and other information may be used by operation 210 to adaptively generate coding profiles for the different categories of video content. It is noted that the different categories of video content may each relate to or be associated with a different type of video content (i.e., video having different characteristics);
encode the video content based on the encoding profile (Liao [0022], FIG. 3, operation 315 generates an output of (en)coded video based on at least one of the video coding profiles adaptively generated at operation 310); 
determine an efficiency profile of the video content encoded according to the encoding profile (Liao [0022], an output of operation 315 may be used to determine 
the efficiency profile specifying one or more measurement values (Liao [0022], an output of operation 315 may be used to determine or calculate a video quality score or measure/determine an efficiency for the encoded video at operation 320. The video quality score determined at operation 320 may provide an indication of the quality of the encoded video. In some aspects, the video quality score may comprise a video quality assessment (VQA) metric calculated in accordance with one or more VQA algorithms).
Liao did not explicitly disclose “computer vision”.
Pell discloses “computer vision”.
In particular, Pell discloses analyze the video information via computer vision (Pell [0099], discloses that in order to perform a content analysis, the image analyzer 408a, 408b utilizes computer vision and other identification techniques to identify every object within a still image taken from a video conference data stream that is not a participant. For example, a still image likely includes items such as papers, walls, windows, chairs, tables, computers, whiteboards, and so forth. In some cases, these items may be important (e.g., such as a white board with information written on it), in other cases these items may not be important (e.g., such as a black wall behind a video conference participant). Accordingly, the image analyzer 408a, 408b determines that an identified shape is a particular item by attempting to match the identified shape to a 
 wherein the activity type classifies an activity performed in the video content and includes one or more of gameplay of a video game, a live video broadcast, a replay of a prerecorded video, or an instant messaging chat (Pell [0102] discloses with all participants and items identified within a still image, the image analyzer 408a, 408b can also determine a context of the still image. For example, the image analyzer 408a, 408b can determine if a particular still image depicts a team meeting (video conferencing), a sales pitch, a conversation between family members, and so forth. The image analyzer 408a, 408b determines a context of the still image by querying metadata associated with the video conference from which the still image is taken from the video conference manager 114; [0103] In addition to video conference metadata, the image analyzer 408a, 408b determines a context of video conference by querying company information associated with one or more of the video conference participants. For example, the image analyzer 408a, 408b can query participants' calendars to identify a title of a meeting occurring at the time during which the video conference is live (a live video broadcast).
Liao and Pell are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for analyzing contents of a video stream.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Pell into the teachings of Liao such that, based on a video conferencing system determining that 
Liao did not explicitly disclose effectuate presentation of the efficiency profile based on the one or more measurement values on a computing platform associated with a user, an option to accept the encoding profile, obtain acceptance of the encoding profile for encoding the video content, responsive to the acceptance of the encoding profile for encoding the video content being received, provide the computing platform with the encoding profile such that the computing platform is enabled to encode the video content according to the encoding profile.
Maharajh discloses wherein the activity type classifies an activity performed in the video content and includes one or more of gameplay of a game, a live video broadcast, a replay of a prerecorded video, or an instant messaging chat (Maharajh [0193;0210;0220] discloses an ingestion 118 of talking head type content may be performed by a self-aware ingestion 118 module very differently from ingestion 118 of live action, sports, movies, advertisements (classifying activity type based on activity performed in the video content), [0210]. Furthermore, the encoding/transcoding facility 104 to determine a type of content, talking head vs. live action, [0220]),
effectuate presentation of the efficiency profile based on the one or more measurement values on a computing platform associated with a user (Maharajh [0151] FIG. 3, a mobile media platform 100 may include a plurality of consumption profiles 102. 
 an option to accept the encoding profile (Maharajh [0151] FIG. 3, a mobile media platform 100 may include a plurality of consumption profiles 102. As an embodiment, a consumption profile 102 may be pluralized. Many consumption profiles 102 may be pre -configured for a mobile media platform 100. A consumption profile 102 may take the form of a number of combinations of rules that together form the presentment and best quality of service delivery to the user. Through awareness of the environment, a consumption profile 102 may be selected for use);
obtain acceptance of the encoding profile for encoding the video content (Maharajh [0151] FIG. 3, a mobile media platform 100 may include a plurality of consumption profiles 102. As an embodiment, a consumption profile 102 may be pluralized. Many consumption profiles 102 may be pre -configured for a mobile media platform 100. A consumption profile 102 may take the form of a number of combinations of rules that together form the presentment and best quality of service delivery to the user. Through awareness of the environment, a consumption profile 102 may be selected for use); and
responsive to the acceptance of the encoding profile for encoding the video content being received (Maharajh [0151] through awareness of the environment, a consumption profile 102 may be selected for use; [0045] generating a plurality of pass 
provide the computing platform with the encoding profile such that the computing platform is enabled to encode the video content according to the encoding profile (Maharajh [0151] through awareness of the environment, a consumption profile 102 may be selected for use; [0045] generating a plurality of pass logs to efficiently provide a plurality of differently encoded formats of a source file, comprising analyzing a media file meta data with a processor to identify a set of candidate encoding profiles for transcoding the media file; [0068] configuring a mobile media platform to produce a plurality of encoding formats of a source media file based on encoding profile signatures).
Liao, Pell and Maharajh are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for encoding or creating different profiles for multimedia content.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Maharajh into the teachings of Liao and Pell as doing such would provide a method of estimating a cost of providing content in a specific encoded format based on encoding profile signatures, Maharajh [0071].

Regarding claim 4, Liao, Pell and Maharajh disclose the system of claim 1, wherein the activity type specifies one or more genres of the game, one or more genres of the live video broadcast, a service provider of the live video broadcast, one or more genres of the replay of the prerecorded video, and/or a service provider of the instant messaging chat (Maharajh [0249] Tags 108 may include a name of a content clip, an artist, a genre, a content provider, a publication date, a file size, and the like. Tags 108 may be useful in allowing a content manager 902 to compile an album of content. In an example, digital music songs may be tagged with an album name and the mobile media platform 100 may organize the digital music songs so that songs with matching album name tags 108 may be combined. Alternatively, a user may request that the content manager 902 discover content with an album tag 108 and deliver the content to a user's device 802 as it is discovered).
The motivation to combine is similar to that of claim 1.

Regarding claim 5, Liao, Pell and Maharajh disclose the system of claim 1, wherein the determination of the encoding profile for the video content is based on the activity type of the video content and user information of the computing platform, the user information defining the type of computing platform used to encode the video content and an Internet connection speed of the computing platform (Maharajh [0172] a consumption profile 102 may be associated with tagging. Tagging may include tagging content, keywords, metadata, and the like. A tag may include a reference to one or more consumption profiles to which the tagged content complies. A consumption profile 102 may include one or more tag IDs that identify content supported by devices and 
The motivation to combine is similar to that of claim 1.

Regarding claim 6, Liao, Pell and Maharajh disclose the system of claim 1, wherein the measurement values specify one or more of a bitrate, frame rate, resolution, and/or expected encoding time of the video content encoded according to the encoding profile (Maharajh [0633] Encoding profiles as identified by encoding profile signatures may include a number of critical attributes/parameters/variables such as, the resolution of the video, frame rate, bit rate etc., those noted above, and others. Attributes that may influence pass log reuse may include resolution of the video, the frame rate, and/or bit rate, and the like).
The motivation to combine is similar to that of claim 1.

Regarding claim 7, Liao, Pell and Maharajh disclose the system of claim 1, wherein the one or more processors are further configured by machine-readable instructions to   (Liao [0014], discloses executable instructions stored on a machine-readable medium that may be read and executed by one or more processors):

determine an association between individual activity types and individual encoding profiles is based on the efficiency of the efficiency profile, wherein an encoding profile with the most efficient efficiency profile for a given activity type is associated with the activity type (Maharajh [0172] a consumption profile 102 may be associated with tagging. Tagging may include tagging content, keywords, metadata, and the like. A tag may include a reference to one or more consumption profiles to which the tagged content complies. A consumption profile 102 may include one or more tag IDs that identify content supported by devices and networks to which the consumption profile 102 applies. Tagging 108 may be an alternate for identifying within a consumption profile 102 each type of content that complies with the profile. A tag may combine content attributes, such as encoding 104, resolution, and the like so that the tag can be examined to quickly determine if the content complies with the consumption profile 102. A consumption profile 102 may include a list of valid tagging methods, such as RSS).
The motivation to combine is similar to that of claim 1.

Regarding claim 8, Liao, Pell and Maharajh disclose the system of claim 1, wherein a portion of the video content is encoded to determine the efficiency profile of the video content (Maharajh [0057; 0440] …encoding profile signature calculation, comprising taking an encoding profile, processing a portion of encoding-specific fields associated with the encoding profile with a hash processor and storing in a processor accessible memory a signature of the encoding profile based on an output of processing the portion of the encoding profile with the hash processor, [0057] a content tag may indicate that audio portions of the content 128 may preferably be encoded with an encoding method based on the encoding method selected for the visual portion of the content 128. A tag may indicate a portion of the content 128 is dynamic and another portion is nearly static, resulting in advanced encoding/transcoding 104 selecting appropriate encoders for each portion of content 128, [0440]).
The motivation to combine is similar to that of claim 1.

Regarding claim 9, Liao, Pell and Maharajh disclose system of claim 1, wherein the settings for encoding the video content include a first setting defining a frequency in which a pixel from a frame of the video content is carried into the next frame (Maharajh [0210] Self-aware ingestion 118 may use an encoding profile 210 to determine what action to take on content that it is aware of. Actions associated with self-aware ingestion 118 may be based on device characteristics 802 such as device players, codecs, device screen size, display color depth, pixel resolution, device memory size, device processing power, and the like), 

a fourth setting defining a framerate (Maharajh [0633] Encoding profiles as identified by encoding profile signatures may include a number of critical attributes/parameters/variables such as, the resolution of the video, frame rate, bit rate etc., those noted above, and others. Attributes that may influence pass log reuse may include resolution of the video, the frame rate, and/or bit rate, and the like), and/or
 a fifth setting defining a video coding standard (Maharajh [0232] A mobile media platform 100 associated with automatic ingestion 118 and encoding may relate to existing standards such as RSS. Automatic ingestion 118 and encoding may be compatible with existing standards. Methods and actions associated with or resulting from automatic ingestion 118 and encoding may provide material that may be added to standards, such as acquisition focused standards. Standards may facilitate content 
The motivation to combine is similar to that of claim 1.

Regarding claim 10, Liao, Pell and Maharajh disclose the system of claim 1, wherein the encoded video content is transmitted to an external device, the external device may be configured to broadcast the encoded video content (Maharajh [0502] FIG. 13 depicts one embodiment of a block diagram showing the tagging of advertisement, marketing, advertisement management, and ad fulfillment engine in association with the mobile media platform 100, where the advertisement facility 164 is an integral part of the content management of the mobile media platform 100, and relates to the end user mobile communication facilities 802 through the distribution facility 182, and to sponsors 1302 external to the mobile media platform 100. A mobile media platform may facilitate an association of automated content tagging 108 with advertisement, marketing, advertisement management, and ad fulfillment engine).
The motivation to combine is similar to that of claim 1.

Regarding claim(s) 11 and 14-20, see similar rejections of claims 1 and 4-10, respectively, where the method is taught by the system.

Claim(s) 2 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao et al. (US 2014/0044197 A1), in view of Pell (US 2018/0176508 A1), in view of Maharajh et al. (US 2013/0166580 A1), further in view of Chari (US 2016/0037176 A1).

Regarding claim 2, Liao, Pell and Maharajh disclose the system of claim 1, wherein the one or more processors are further configured by machine-readable instructions to (Liao [Abstract], discloses methods for classifying video content into a plurality of video content categories; and adaptively generating video encoding profiles for the video content based on, at least, the plurality of video content categories):
determine a minimum efficiency threshold, the minimum efficiency threshold defining a minimum measurement value required for the efficiency profile to be presented to the computing platform (Liao [0017] FIG. 2 is an illustrative flow diagram of a process 200, in accordance with an embodiment herein. Process 200 may account for the large variance of rate-quality performance that may result from different video content by determining an optimized, or at least more efficient, coding profile that minimizes bitrate consumption while also satisfying user QoE standards/threshold); 0022] An output of operation 315 may be used to determine or calculate a video quality score or measure/determine an efficiency for the encoded video at operation 320. The video quality score determined at operation 320 may provide an indication of the quality of the encoded video. In some aspects, the video quality score may comprise a video quality assessment (VQA) metric calculated in accordance with one or more VQA algorithms).

Chari discloses determine whether the measurement values of the efficiency profile exceed the minimum efficiency threshold (Chari [0048] discloses determining a minimum threshold for the particular content and then selecting a profile to achieve the threshold is desirable. In some embodiments, selecting a profile that will operate at or slightly above a threshold is desirable), responsive to the measurement values of the efficiency profile not exceeding the minimum efficiency threshold, determine different encoding profile to encode the video content, responsive to the measurement values of the efficiency profile exceeding the minimum efficiency threshold, present the encoding profile associated with the efficiency profile to the computing platform associated with the user and the option to accept the encoding profile such that the computing platform is enabled to encode the video content according to the encoding profile.
Chari discloses responsive to the measurement values of the efficiency profile not exceeding the minimum efficiency threshold, determine different encoding profile 
responsive to the measurement values of the efficiency profile exceeding the minimum efficiency threshold (Chari [0048] discloses determining a minimum threshold for the particular content and then selecting a profile to achieve the threshold is desirable. In some embodiments, selecting a profile that will operate at or slightly above a threshold is desirable),
present the encoding profile associated with the efficiency profile to the computing platform associated with the user (Chari [0048] discloses determining a minimum threshold for the particular content and then selecting a profile to achieve the threshold is desirable. In some embodiments, selecting a profile that will operate at or slightly above a threshold is desirable), and
 the option to accept the encoding profile such that the computing platform is enabled to encode the video content according to the encoding profile (Chari [0048] discloses determining a minimum threshold for the particular content and then selecting a profile to achieve the threshold is desirable. In some embodiments, selecting a profile that will operate at or slightly above a threshold is desirable).
Liao, Pell, Maharajh and Chari are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for encoding or creating different profiles for multimedia content.


Regarding claim(s) 12, see similar rejections of claims 2, where the method is taught by the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publication show the state of the art related to generating encoding profiles based on the type of content or specific characteristics of a video content.
Lopez Fernandez et al. (US 20201/0127940 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673.  The examiner can normally be reached on 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXON F DABIPI/ Examiner, Art Unit 2443                                                                                                                                                                                             /RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443